BY THE COURT.
The case originated in the Montgomery Common Pleas and was one for divorce and alimony. The trial court entered a decree in favor of the husband, Gershan Brownstein and the wife, Eva Brownstein prosecuted error to the Court of Appeals.
It was contended that the trial court erred in refusing to grant a continuance of the case; and that an affidavit for continuance was presented, thereby raising the inference that the refusal to grant same was an abuse of discretion. The Court held:
1. While it may be inferred that the affidavit was presented to the trial court, yet it will not be assumed that it was the only evidence which the court had before it.
2. In the absence of a bill of, exceptions upon the proposition, the inference that the trial court had before it other evidence which may have justified the ruling, arises.
3. Reversal of the trial court upon the record as it stands would not be justificable.
Judgment affirmed.